Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 3, it appears Applicant intended “wherein the robotic arms” to read --wherein the one or more robotic arms--
In claim 2, line 1, it appears Applicant intended “The automated vehicle service system of claim 1, wherein one or more fluid capturing systems in or around the stall, wherein” to read --The automated vehicle service system of claim 1, further comprising one or more fluid capturing systems in or around the stall, wherein--. Claims 3-5 contain similar informalities, and are not repeated here for brevity. 
In claim 2, line 2, it appears Applicant intended “wherein the systems” to read --wherein the one or more fluid capturing systems--
In claim 6, line 3, it appears Applicant intended “wherein the robotic arms” to read --wherein the one or more robotic arms--
In claim 7, line 1, it appears Applicant intended “claim 6, comprising” to read --claim 6, further comprising--. Claims 8-10 contain similar informalities, and are not repeated here for brevity. 
In claim 7, line 2, it appears Applicant intended “receiving a vehicle with a vehicle service stall” to read --receiving the vehicle with the vehicle service stall--
In claim 7, line 6, it appears Applicant intended “via a network” to read --via the network--
In claim 8, line 2, it appears Applicant intended “receiving a vehicle with a vehicle service stall” to read --receiving the vehicle with the vehicle service stall--
In claim 8, line 6, it appears Applicant intended “via a network” to read --via the network--
In claim 9, line 2, it appears Applicant intended “receiving a vehicle with a vehicle service stall” to read --receiving the vehicle with the vehicle service stall--
In claim 9, line 6, it appears Applicant intended “via a network” to read --via the network--
In claim 10, line 2, it appears Applicant intended “receiving a vehicle with a vehicle service stall” to read --receiving the vehicle with the vehicle service stall--
In claim 10, line 6, it appears Applicant intended “via a network” to read --via the network--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samper et al. (US PGPub. No. 2018/0240288). 
Regarding claim 1, Samper discloses an automated vehicle service system, comprising: a vehicle service stall (¶0033); and one or more robotic arms in or around the stall, wherein the robotic arms are configured to replace a vehicle’s oil, other fluids, or other components (¶0033). 
Regarding claim 2, Samper discloses the automated vehicle service system of claim 1, wherein one or more fluid capturing systems in or around the stall, wherein the systems are configured to capture and record fluid data and specifications (¶0033). 
Regarding claim 6, Samper discloses an automated vehicle service method, comprising: receiving a vehicle with a vehicle service stall (¶0033); operating one or more robotic arms in or around the stall, wherein the robotic arms are configured to replace a vehicle’s oil, other fluids, or other components (¶0033); and managing said automated vehicle service method via a network (¶0033). 
Regarding claim 7, Samper discloses the automated vehicle service method of claim 6, comprising: receiving a vehicle with a vehicle service stall; operating one or more fluid capturing devices in or around the stall, wherein the fluid capturing devices are configured to capture and record a vehicle’s oil, other fluids, or other components (¶0033); and managing said automated vehicle service method via a network (¶0033). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samper as applied to claim 1 above, and further in view of Hanaoka et al. (US PGPub. No. 2022/0089127). 
Regarding claim 3, Samper discloses the automated vehicle service system of claim 1 (Samper ¶0033), but appears to be silent on the system further wherein one or more high resolution cameras or photo/video capturing systems in or around the stall, wherein the cameras or photo/video capturing systems are configured to capture and record tire size and specifications. 
Hanaoka, however, teaches a vehicle inspection system that includes one or more high resolution cameras or photo/video capturing systems [Hanaoka 14], wherein the cameras or photo/video capturing systems are configured to capture and record tire size and specifications (Hanaoka ¶0045). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Samper in view of Hanaoka. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Samper to include the system further wherein one or more high resolution cameras or photo/video capturing systems in or around the stall, wherein the cameras or photo/video capturing systems are configured to capture and record tire size and specifications, as doing so was a known way of employing a camera to capture tire information for subsequent maintenance/replacement, as recognized by Hanaoka (Hanaoka ¶0045). Furthermore, incorporating the one or more high resolution cameras or photo/video capturing systems in or around the stall represents an obvious means of incorporating an additional known vehicle maintenance system into Samper’s automated service center, thereby increasing the capabilities of Samper’s automated service center. 
Regarding claim 4, Samper in view of Hanaoka teaches the automated vehicle service system of claim 1 (Samper ¶0033), wherein one or more floor sensors systems [Hanaoka 14] in or around the stall, wherein the floor sensor systems are configured to capture tire tread, treadwear, abnormalities and imperfections (Hanaoka ¶0045), as previously modified and with the same motivation as applied in regard to claim 3, above. 
Regarding claim 8, Samper in view of Hanaoka teaches the automated vehicle service method of claim 6 (Samper ¶0033), comprising: receiving a vehicle with a vehicle service stall (¶0033); operating one or more high resolution cameras or photo/video capturing systems [Hanaoka 14] in or around the stall, wherein the cameras or photo/video capturing systems are configured to capture and record tire size and specifications (Hanaoka ¶0045); and managing said automated vehicle service method via a network (¶0033). 
Regarding claim 9, Samper in view of Hanaoka teaches the automated vehicle service method of claim 6 (Samper ¶0033), comprising: receiving a vehicle with a vehicle service stall (¶0033); operating one or more floor sensor systems in or around the stall, wherein the floor sensor systems are configured to capture tire tread, treadwear, abnormalities and imperfections (Hanaoka ¶0045); and managing said automated vehicle service method via a network (¶0033). 
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samper as applied to claim 1 above, and further in view of Jain et al. (US PGPub. No. 2019/0128352). 
Regarding claim 5, Samper discloses the automated vehicle service system of claim 1 (Samper ¶0033), but appears to be silent on the system further wherein one or more x-ray or infrared technology systems in or around the stall, wherein the x-ray or infrared technology systems are configured to capture and view the thickness and other aspects of brake pads. 
Jain, however, teaches brake pad monitor including optical sensors [Jain 116] for measuring thickness of brake pads using infrared technology (Jain ¶0017). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Samper in view of Jain. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Samper to include the system further wherein one or more x-ray or infrared technology systems in or around the stall, wherein the x-ray or infrared technology systems are configured to capture and view the thickness and other aspects of brake pads, as doing so was a known way of measuring brake pad thickness, as recognized by Jain (Jain ¶0017). Furthermore, incorporating the one or more infrared technology systems in or around the stall represents an obvious means of incorporating an additional known vehicle maintenance system into Samper’s automated service center, thereby increasing the capabilities of Samper’s automated service center. 
Regarding claim 10, Samper discloses the automated vehicle service method of claim 6 (Samper ¶0033), comprising: receiving a vehicle with a vehicle service stall (¶0033); operating one or more x-ray or infrared technology systems [Jain 116] in or around the stall, wherein the x-ray or infrared technology systems are configured to capture and view the thickness and other aspects of brake pads (Jain ¶0017); and managing said automated vehicle service method via a network (¶0033). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669